DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 30 November 2021. As directed by the amendment: Claims 15, 16, 19, 21, 23, and 24 have been amended, claim 18 is cancelled, and claims 25-28 are newly added. Claims 15-17 and 19-28 currently stand pending in the application. 
The amendments to claims 15, 21, and 24 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities with regard to improper antecedence have been resolved. Accordingly, the relevant claim objections have been withdrawn. 
The amendments to claims 15, 16, and 23 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(a) and (b) listed in the previous action. Namely, the failure to comply with the written description requirement and the indefiniteness have been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(a) and (b) have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 102(a)(1)/(2) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Of particular note, Applicant contends that neither Lemoine (US 2009/0312801) nor Paul (US 9,427,265) disclose a targeting device that is configured for fixation of bone fragments at a bone fracture in a femoral neck. Examiner respectfully submits that the targeting devices of both Lemoine and 
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant contends that Paul does not teach or suggest a bracket that is configured to be removably attached to a body portion that includes snap-fitting means configured to removably attach a fixation plate to the body portion such that at least one fixation through hole of the fixation plate is located in line with at least one body through hole of the body portion. Applicant also contends that the base 302 in Leyden (US 8,808,300) is not a body portion that includes snap-fitting means configured to removably attach a fixation plate to the body portion such that at least one fixation through hole of the fixation plate is located in line with at least one body through hole of the body portion, because the base of Leyden does not include snap-fitting means or any other means configured to removably attach a fixation plate to the base because the base is not configured to be removably attached to a fixation plate. Applicant further contends as to Leyden that the passageway 306 is never located in line with at least one fixation through hole of a fixation plate because the base is never attached to a fixation plate, and the passageway is not for guiding fixation means. Examiner respectfully submits that these arguments are moot because they attack the references individually without regard to the rejections that are based on a combination of the 


Claim Objections
Claims 15-17 and 19-28 are objected to because of the following informalities: improper antecedence. The following amendments are suggested: 
Claim 15: “larger than [[the]] a circumference of the second body end” (ll. 16)
Appropriate correction is required. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 15, 19, 23, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9,427,265 to Paul in view of U.S. Patent No. US 8,808,300 to Leyden et al. (hereinafter, “Leyden”). 
Paul discloses a targeting device fully capable of being configured for fixation of bone fragments at a bone fracture (col. 2 / ll. 57-61) in a femoral neck (interpreted as language of intended use; the targeting device and the fixation plate are fully capable of being applied to a femoral neck because they are surgical grade and can be sized and shaped appropriately for the femoral neck based on patient size and condition; the targeting device is fully capable of attaching to another fixation plate shaped and sized for a femoral neck), wherein the targeting device comprises an elongated body portion (14) comprising a first body end (20) and an opposed second body end (26) (col. 5 / ll. 39-40), shown in FIGs. 1-3, wherein the elongated body portion comprises at least one body through hole (32) extending from the first body end to the second body end for guiding a respective fixation means through the body portion (col. 5 / ll. 64 – col. 6 / ll. 4, col. 7 / ll. 45-51), shown in FIG. 5, a bracket (22, 24) arranged at the  relative to each other, shown in FIG. 1; wherein the at least one body through hole is configured to encompass a respective mating drill sleeve (interpreted as language of intended use without positive recitation of a respective mating drill sleeve, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the through hole is fully capable of encompassing an appropriately sized respective mating drill sleeve that allows guiding of an appropriately sized drill); wherein when the fixation plate is attached to the body portion, the circumference of the second body end is flexed to be larger than the circumference of the fixation plate, shown in FIG. 3, and the second body end clamps around an entire circumference of the fixation plate (interpreted as language of intended use without positive recitation of the fixation plate; the second body end is fully capable of clamping around an entire circumference of an appropriately sized and shaped fixation plate); wherein a length of the body portion in the longitudinal direction of the body portion is greater than a length of the body portion in e.g. the direction taken along a horizontal cross section of the body portion, substantially parallel to a longitudinal axis of the plate) of the body portion, shown in FIG. 1, the axial direction of the body portion being transverse to the longitudinal direction of the body portion, the at least one body through hole longitudinally extending through the body portion; wherein the first body end includes an outer surface that faces in the axial direction (a portion of the outer surface of the tubular first body end faces in the axial direction, i.e. faces toward the direction of the longitudinal axis of the plate), the bracket being joined to the axially facing outer surface of the first body end, shown in FIG. 1.
Paul discloses the claimed invention except for wherein the first body end comprises a first joint portion and the bracket comprises a mating second joint portion, and wherein the first joint portion and the mating second joint portion are configured to removably attach the body portion and the bracket to each other; wherein the first joint portion comprises a slot configured to retain a protruding rim of the mating second joint portion when the protruding rim is inserted into the slot by means of a force applied to the bracket in a direction from the first body end towards the second body end and configured to release the protruding rim from the slot when a force is applied to the bracket in a direction from the second body end towards the first body end. 
Leyden teaches a device (col. 7 / ll. 30-45), shown in FIGs. 40-42, comprising an elongated body portion (302) comprising a first body end (proximal portion) and an opposed second body end (distal portion; proximal and distal relative to a direction parallel to 306), wherein the first body end comprises a first joint portion (slot in outer side surface of the first body end), and a bracket (304) arranged at the first body end, wherein the bracket comprises a mating second joint portion (distal rim of 304D), and wherein the first joint portion and the mating second joint portion are configured to removably attach the body portion and the bracket to each other; wherein the first joint portion comprises a slot configured to retain a protruding rim of the mating second joint portion when the protruding rim is 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Paul a means of removably attaching the body portion and the bracket to each other, as taught in Leyden, to provide modularity to the device such that the parts may be separated for ease of transport or cleaning and easily attached to each other for the surgical procedure. As taught in Leyden, the first body end of Paul would comprise a first joint portion comprising a slot in an outer side surface of the first body end (in an outer side surface of 20 where 22 is shown to connect, in Paul FIG. 1), and the bracket would comprise a mating second joint portion comprising a protruding rim (at distal end of 22 where it meets 20 in Paul, FIG. 1), wherein the first joint portion and the mating second joint portion would then be configured to removably attach the body portion and the bracket to each other as taught in Leyden by inserting the protruding rim into the slot where it is retained. Leyden teaches that the rim is inserted into the slot by means of a force applied to the bracket in a direction from the first body end towards the second body end, which is along an outer surface of the first body end (since the slot is disposed in and along this outer side surface) in a direction parallel to a body through hole. As applied to Paul, since the slot is disposed in and along the outer side surface of the first body end 20, the rim would be inserted into the slot by a force applied to the bracket in the direction from the first body end towards the second body end so that the bracket may be maneuvered to hold the plate against the bone, and the rim would be released from the slot by an oppositely directed force. 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Leyden (hereinafter, “Paul/Leyden”), as applied to claims 15, 19, 23, 24, and 26-28 above, and further in view of U.S. Patent Application Publication No. US 2013/0012945 to Chreene et al. (hereinafter, “Chreene”). 
Paul/Leyden disclose the claimed invention except for comprising a removable fastening means configured to securely attach the bracket at the first body end; wherein the body portion comprises a recess arranged at the slot and extending in a direction perpendicular to the longitudinal direction of the body portion, wherein the bracket comprises a bracket through hole extending through at least a part of the bracket and wherein the removable fastening means is securely arranged at the bracket and extending through the bracket through hole and into the recess of the body portion; wherein the removable fastening means is a screw comprising external threads at at least a part thereof and wherein the bracket through hole comprises mating internal threads formed into at least a part thereof. 
Chreene teaches a device comprising an elongated body portion (30) and a bracket (20), shown in FIG. 1, wherein the body portion and the bracket are removably attached to each other, comprising a removable fastening means (28) configured to securely attach the bracket at the body portion; wherein the body portion comprises a recess (38) extending in direction (radially inwardly) perpendicular to the longitudinal direction of the body port (¶59, 64), shown in FIG. 2, wherein the bracket comprises a bracket through hole (for receiving 28) extending through at least a part of the bracket, shown in FIG. 1 and for exemplary purposes in more detail in another embodiment in FIG. 11, and wherein the removable fastening means is securely arranged at the bracket and extending through the bracket through hole and into the recess of the body portion (¶64); wherein the removable fastening means is a screw comprising external threads at at least a part thereof, shown in FIG. 1, and wherein the bracket through hole comprises mating internal threads formed into at least a part thereof, shown for 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in the device of Paul/Leyden a removable fastening means as taught by Chreene to further secure the body portion and the bracket to each other by providing a reversible lock to their connection. As taught in Chreene, Paul/Leyden would include a removable fastening means comprising a threaded screw configured to securely attach the bracket at the first body end, wherein the body portion first body end (Paul, 20) would comprise a recess that would be further cutaway into the side surface of the first body end in the slot where the protruding rim is inserted, wherein the bracket (Paul, at 22) would comprise a threaded bracket through hole that would extend through a face of the protruding rim of the mating second joint portion that abuts the first body end at the slot, so that when the removable fastening means is in the bracket through hole it can extend out and into the recess of the body portion to frictionally secure the body portion and the bracket to each other. This type of detent locking of adjacent faces is well known in the tool arts. 

Claims 15-17, 19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2009/0312801 to Lemoine et al. (hereinafter, “Lemoine”) in view of Leyden. 
Lemoine discloses a targeting device fully capable of being configured for fixation of bone fragments at a bone fracture in a femoral neck (interpreted as language of intended use; the targeting device is fully capable of attaching to a fixation plate shaped and sized for a femoral neck), wherein the targeting device comprises an elongated body portion (152) comprising a first body end (proximal half of 152, away from bone) and an opposed second body end (distal half of 152, adjacent bone), shown in FIGs. 3, 4, and 7, wherein the elongated body portion comprises at least one body through hole (158) i.e. the plate would be larger and the fingers would resiliently move away from the rest of the body portion to accommodate the plate), thereby enabling the second body end to removably attach the fixation plate to the body portion such that at least one fixation through hole (118) of the fixation plate is located in line with the at least one body through hole (¶37), shown in FIGs. 3 and 4, and, when in use, to provide a surface of the fixation plate to abut a surface of an outer bone fragment for subsequent fixation of the fixation plate to the outer bone fragment by the fixation means, shown in FIGs. 3 and 5; wherein the second body end is provided with a chamfered end section (distal end section of 172, comprising entire distal section from widening part to and including distal surface of 174, is chamfered at 177, shown in FIG. 8) arranged in a plane (plane of 177; that surface of 177 is arranged in the plane) angled in relation to an axial plane of the body portion, and wherein a surface of the chamfered end section abuts a surface of the outer bone fragment when in use (distal surface of 174 abuts a bone surface since it is distal/bone facing and not obscured by the plate); wherein the chamfered end section is configured to fit flush (at distal surface of 174) with the fixation plate when the second body end in use clamps around the fixation plate, shown in FIG. 4;  relative to each other, shown in FIG. 7; wherein the at least one body through hole is configured to encompass a respective mating drill sleeve (interpreted as language of intended use without positive recitation of a respective mating drill sleeve, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the through holes are fully capable of encompassing an appropriately sized respective mating drill sleeve that allows guiding of an appropriately sized drill 144, for example); wherein the elongated body portion comprises a plurality of body through holes, shown in FIG. 3, the number of fixation through holes of the fixation plate, shown in FIG. 2, equaling the number of body through holes so that each fixation through hole is located in line with a respective body through hole when the fixation plate is attached to the body portion (¶37); wherein when the fixation plate is attached to the body portion, the circumference of the second body end is flexed to be larger than the circumference of the fixation plate, shown in FIG. 4, and the second body end clamps around an entire circumference of the fixation plate (interpreted as language of intended use without positive recitation of the fixation plate; the second body end is fully capable of clamping around an entire circumference of an appropriately sized and shaped fixation plate). 
Lemoine discloses the claimed invention except for wherein the first body end comprises a first joint portion and the bracket comprises a mating second joint portion, and wherein the first joint portion and the mating second joint portion are configured to removably attach the body portion and the bracket to each other. 
Leyden teaches a device (col. 7 / ll. 30-45), shown in FIGs. 40-42, comprising an elongated body portion (302) comprising a first body end (proximal portion) and an opposed second body end (distal portion; proximal and distal relative to a direction parallel to 306), wherein the first body end comprises 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include in Lemoine a means of removably attaching the body portion and the bracket to each other, as taught in Leyden, to provide modularity to the device such that the parts may be separated for ease of transport or cleaning and easily attached to each other for the surgical procedure. As taught in Leyden, the first body end of Lemoine would comprise a first joint portion comprising a slot in an outer side surface of the first body end (in an outer side surface of 152 where 154 is shown to connect, in Lemoine FIG. 7), and the bracket would comprise a mating second joint portion comprising a protruding rim (at distal end of 154 where it meets 152 in Lemoine FIG. 7), wherein the first joint portion and the mating second joint portion would then be configured to removably attach the body portion and the bracket to each other as taught in Leyden by inserting the protruding rim into the slot where it is retained. Leyden teaches that the rim is inserted into the slot by means of a force applied to the bracket in a direction from the first body end towards the second body end, which is along an outer surface of the first body end (since the slot is disposed in and along this outer side surface) in a direction parallel to a body through hole. As applied to Lemoine, since the slot is disposed in and along the outer side surface of the first body end, the rim would be inserted into the slot by a force applied to . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                               

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775